Name: Commission Regulation (EC) No 2375/2002 of 27 December 2002 opening and providing for the administration of Community tariff quotas for common wheat of a quality other than high quality from third countries and derogating from Council Regulation (EEC) No 1766/92
 Type: Regulation
 Subject Matter: consumption;  trade;  European Union law;  tariff policy;  plant product;  cooperation policy
 Date Published: nan

 Avis juridique important|32002R2375Commission Regulation (EC) No 2375/2002 of 27 December 2002 opening and providing for the administration of Community tariff quotas for common wheat of a quality other than high quality from third countries and derogating from Council Regulation (EEC) No 1766/92 Official Journal L 358 , 31/12/2002 P. 0088 - 0091Commission Regulation (EC) No 2375/2002of 27 December 2002opening and providing for the administration of Community tariff quotas for common wheat of a quality other than high quality from third countries and derogating from Council Regulation (EEC) No 1766/92THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals(1), as last amended by Regulation (EC) No 1666/2000(2), and in particular Article 12(1) thereof,Having regard to the Council Decision of 19 December 2002 concerning the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and the United States of America, with a view to the modification of concessions with respect to cereals provided for in schedule CXL annexed to the General Agreement on Tariffs and Trade (GATT)(3), and in particular Article 2 thereof,Having regard to the Council Decision of 19 December 2002 concerning the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and Canada pursuant to Article XXVIII of the General Agreement on Tariffs and Trade (GATT), with a view to the modification of concessions with respect to cereals provided for in EC schedule CXL annexed to the GATT(4), and in particular Article 2 thereof,Whereas:(1) Following trade negotiations, the Community has changed the conditions for the import of common wheat of low and medium quality, that is common wheat of a quality other than high quality, as defined in Annex I to Commission Regulation (EC) No 1249/96 of 28 June 1996(5) on rules of application (cereal sector import duties) for Council Regulation (EEC) No 1766/92, as last amended by Regulation (EC) No 1900/2002(6), by creating an import quota from 1 January 2003.(2) This import quota relates to a maximum annual quantity of 2981600 tonnes, including 572000 tonnes for imports originating in the United States and 38000 tonnes for imports originating in Canada.(3) The opening of this quota means that Regulation (EEC) No 1766/92 has to be adapted. In order to enable the quota to be opened on 1 January 2003, provision should be made to derogate from Regulation (EEC) No 1766/92 during a transitional period expiring on the date of entry into force of the amendment to that Regulation, but until 30 June 2003 at the latest.(4) To ensure that imports of the common wheat covered by these tariff quotas are orderly and not speculative, they should be made subject to the issue of import licences. The licences are to be issued, within the quantities set, at the request of the interested parties, subject where appropriate to the fixing of a reduction coefficient in respect of the quantities applied for.(5) To ensure the proper management of these quotas, deadlines for the lodging of licence applications should be laid down and the information to be included in applications and licences should be specified.(6) To take account of supply conditions, a derogation should be made concerning the period of validity of the licences.(7) With a view to the sound management of the quotas, provision should be made to derogate from Commission Regulation (EC) No 1291/2000 of 9 June 2000 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products(7), as last amended by Regulation (EC) No 2299/2001(8), as regards the transferable nature of the licences and the tolerance relating to the quantities released into free circulation.(8) To ensure sound management of the quotas, the security on the import licences should be set at a relatively high level, notwithstanding Article 10 of Commission Regulation (EC) No 1162/95 of 23 May 1995 laying down special detailed rules for the application of the system of import and export licences for cereals and rice(9), as last amended by Regulation (EC) No 1322/2002(10).(9) Rapid two-way communication should be established between the Commission and the Member States regarding the quantities applied for and imported.(10) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1Notwithstanding Article 10(1) and (2) of Regulation (EEC) No 1766/92, the import duty for common wheat falling in CN code 1001 90 99, of a quality other than high quality as defined in Annex I to Regulation (EC) No 1249/96, shall be fixed in the framework of the quota opened by this Regulation.Article 10(1) of Regulation (EEC) No 1766/92 shall apply to imports of the products referred to in this Regulation in excess of the quantities provided for in Article 3.Article 21. A tariff quota of 2981600 tonnes of common wheat falling in CN code 1001 90 99 of a quality other than high quality is hereby opened from 1 January 2003.2. The tariff quota shall be opened on 1 January each year. Duties on imports within the tariff quota shall be levied at a rate of EUR 12 per tonne.Article 31. The annual tariff quota shall be divided into three subquotas:(a) Subquota I: 572000 tonnes for the United States of America;(b) Subquota II: 38000 tonnes for Canada;(c) Subquota III: 2371600 tonnes for other third countries.2. Where, in the course of a year, it emerges that there is a serious shortfall in the take-up of subquota I or II, the Commission may, with the agreement of the third country concerned, adopt arrangements to transfer the unused quantities to the other subquotas, in accordance with the procedure laid down in Article 23 of Regulation (EEC) No 1766/92.3. Subquota III shall be divided into four quarterly tranches of 592900 tonnes each for the following periods:(a) Tranche No 1 - 1 January to 31 March;(b) Tranche No 2 - 1 April to 30 June;(c) Tranche No 3 - 1 July to 30 September;(d) Tranche No 4 - 1 October to 31 December.4. Unused quantities in any tranche except tranche No 4, referred to in subparagraph 3(d), shall be automatically allocated to the following tranche. Where a tranche is exhausted, the Commission may anticipate the opening of the following tranche in accordance with the procedure laid down in Article 23 of Regulation (EC) No 1766/92.Article 4All imports under the quota referred to in Article 2(1) shall be conditional upon the production of an import licence issued in accordance with Regulation (EC) No 1291/2000, subject to the provisions of this Regulation.Article 51. Applications for import licences shall be lodged with the competent authorities of the Member States no later than 13.00 (Brussels time) every Monday.Each licence application must be for a quantity that may not exceed the quantity available under the subquota for the import of the product concerned in the period concerned.2. No later than 18.00 Brussels time on the day of lodging of licence applications, the competent authorities shall forward to the Commission by fax a notification in accordance with the model annexed hereto, and the total quantity resulting from the sum of all quantities indicated on the import licence applications. If the day for lodging the licence applications is a national holiday, the Member State concerned shall send the said notification no later than 18.00 Brussels time on the working day preceding the national holiday.That information must be communicated separately from the information on other import licence applications for cereals.3. If the total of the quantities since the start of the period and the quantity referred to in paragraph 2 exceeds the relevant subquota for the period concerned, the Commission shall set, no later than the third working day after the applications are lodged, single reduction coefficients to be applied to the quantities requested.4. Without prejudice to paragraph 3, licences shall be issued on the fourth working day following the day on which the application was lodged. No later than 18.00 Brussels time on the day the licences are issued, the competent authorities shall fax the Commission, at the number mentioned in the Annex hereto, the total quantity resulting from the sum of the quantities for which import licences have been issued that same day.Article 6Import licences shall be valid for 60 days from the day of issue. In accordance with Article 23(2) of Regulation (EC) No 1291/2000, the period of validity of the licence shall be calculated from the actual date of issue.Article 7Notwithstanding Article 9 of Regulation (EC) No 1291/2000, the rights resulting from the import licences shall not be transferable.Article 8Notwithstanding Article 8(4) of Regulation (EC) No 1291/2000, the quantity released into free circulation may not exceed that indicated in sections 17 and 18 of the import licence. The figure "0" shall be entered to that effect in section 19 of the licence.Article 9The import licence application and the import licence shall contain the following information:(a) in section 8, the name of the country of origin;(b) in section 20, one of the following entries:- Reglamento (CE) n ° 2375/2002- Forordning (EF) nr. 2375/2002- Verordnung (EG) Nr. 2375/2002- Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ³Ã  (EK) Ã ±Ã Ã ¹Ã ¸. 2375/2002- Regulation (EC) No 2375/2002- RÃ ¨glement (CE) n ° 2375/2002- Regolamento (CE) n. 2375/2002- Verordening (EG) nr. 2375/2002- Regulamento (CE) n.o 2375/2002- Asetus (EY) N:o 2375/2002- FÃ ¶rordning (EG) nr 2375/2002(c) in section 24, the words "EUR 12/tonne".Article 10Notwithstanding Article 10(a) and (b) of Regulation (EC) No 1162/95, the security for the import licences provided for in this Regulation shall be EUR 30 per tonne.Article 11In the framework of the tariff quota, the release into free circulation in the Community of common wheat of a quality other than high quality originating in a third country shall be conditional upon production of a certificate of origin issued by the competent national authorities of that country, in accordance with Articles 55 to 65 of Regulation (EEC) No 2454/93(11).Article 12This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.It shall apply from 1 January 2003.It shall apply until the date of entry into force of the Regulation amending Article 10 of Regulation (EEC) No 1766/92, but until 30 June 2003 at the latest.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 27 December 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 181, 1.7.1992, p. 21.(2) OJ L 193, 29.7.2000, p. 1.(3) Not yet published in the Official Journal.(4) Not yet published in the Official Journal.(5) OJ L 161, 29.6.1996, p. 125.(6) OJ L 287, 25.10.2002, p. 15.(7) OJ L 152, 24.6.2000, p. 1.(8) OJ L 308, 27.11.2001, p. 19.(9) OJ L 117, 24.5.1995, p. 2.(10) OJ L 194, 23.7.2002, p. 22.(11) OJ L 253, 11.10.1993, p. 1.ANNEX>PIC FILE= "L_2002358EN.009102.TIF">